DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 12/02/2022.
Claims 1-35 and 37-41 are presented for examination and claim 36 is cancelled.
Response to Arguments
Applicant's arguments with respect to claims 1-41 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9-21, 23-24, 26-35 and 37-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al. (US 2017/0135135 A1).
Regarding claim 1, Pelletier teaches a user equipment (UE) for wireless communication, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: 
receive, a plurality of sets of physical random access channel (PRACH) parameter values (WTRU receiving a configuration includes specific to a set of PRACH resources and WTRU configured with one or more parameters for random access procedure that specific to a second set of PRACH resource see Pelletier: ¶[0070]; ¶[0190-0191]), wherein the plurality of sets of PRACH parameter values includes a first set of PRACH parameter values associated with a first event (first PRACH configuration used for a set of function “a first PRACH configuration (e.g., first set of PRACH resources) may be used for a first set of functions (and/or a first traffic priority)” see Pelletier: ¶[0070]), and a second set of PRACH parameter values associated with a second event different than the first event (“the value for the second set may be configured such that it is smaller than that of a first set for the purpose of limiting the amount of retransmissions on the second set” see Pelletier: ¶[0191]), wherein the first event is a beam failure event (failure procedure for handing RACH failure on second set of  PRACH resource see Pelletier: ¶[0072]); 
perform, based on the first event a PRACH procedure using the first set of PRACH parameter values associated with the first event (A WTRU may be configured to revert to RACH on using a first PRACH configuration (e.g., using normal/legacy random access scheduling) based at on whether or not UL RLF has occurred see Pelletier: ¶[0072]).
Regarding claim 2, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein the first set of PRACH parameter values comprises one or more of a backoff multiplier value, an initial received power value, or a power ramping step value (by setting different initial power setting and/or a different power ramping for PRACH resource see Pelletier: ¶[0195]).
Regarding claim 3, Pelletier taught the UE of claim 2 as described hereinabove. Pelletier further teaches wherein to perform the PRACH procedure, the at least one processor is configured to: transmit a first random access preamble (Transmit preamble transmission (MSG1) see Pelletier: Fig.3 Step 304; ¶[0099]); receive a random access response (RAR) comprising a backoff indicator value in response to the first random access preamble (At 306, a MSG2 message may be received from an eNB and may contain a grant for an uplink transmission and a Timing Advance Command (TAC), where MSG2 include RAR message see Pelletier: Fig.3 Step 306; ¶0099]); wait for a period determined based on the backoff indicator value and the backoff multiplier value in the first set of values for PRACH parameters (Timing advance command and time alignment timer (TAT) and backoff indicator see Pelletier: ¶[0116]; ¶[0181]); and transmit a second random access preamble subsequent to waiting for the period (“at 308, a MSG3 message may be transmitted from the WTRU, for example to facilitate contention resolution” see Pelletier: Fig.3 Step 310; ¶[0100]).  
Regarding claim 4, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein, to receive the plurality of sets of PRACH parameter values, the at least one processor is configured to: receive the plurality of sets of PRACH parameter values in a system information block (SIB) (configuration in the radio resource common SIB “a configuration may be realized by including an IE in the non-critical extension in the RadioResourceConfigCommonSIB” IE  see Pelletier: ¶[0256];¶[0082]).  
Regarding claim 5, Pelletier taught the UE of claim 4 as described hereinabove. Pelletier further teaches wherein the at least one processor is configured to: receive an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with the first set of PRACH parameter values (network configure DRB according to desire level of QoS and DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]).  
Regarding claim 6, Pelletier taught the UE of claim 4 as described hereinabove. Pelletier further teaches wherein the at least one processor is configured to: receive an indication that the first set of PRACH parameter values is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (network configure DRB according to desire level of QoS and DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]).  
Regarding claim 7, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein, to receive the plurality of sets of PRACH parameter values, the at least one processor is configured to: receive the plurality of sets of PRACH parameter values during a data radio bearer (DRB) establishment procedure (DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]).    
Regarding claim 9, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein the second event comprises at least one of: 
loss of uplink synchronization (uplink radio link failure “the WTRU may be configured to handle RACH failure on a second set of PRACH resources when uplink radio link failure (RLF) may not have occurred (e.g., the PRACH failure may be due to congestion handling)” see Pelletier: ¶[0072]),
 availability of data to send, 
a command to start a second PRACH procedure (receive an addition for additional PRACH resources “A WTRU may be configured to receive an indication regarding additional PRACH resources. For example, a WTRU may receive one or more of a configuration with multiple PRACH-Config Information Elements (IEs) for a given cell” see Pelletier: ¶[0073]), or 
a command to hand over to a cell.  
Regarding claim 10, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein each of the PRACH parameter values is associated with at least one of: a quality of service flow indicator (QFI), a protocol data unit (PDU) session, a data radio bearer (DRB) (network configure DRB according to desire level of QoS and DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]), or a network slice; and wherein: the network slice comprises one or more PDU sessions, each PDU session is associated with one or more QFIs, each DRB includes one or more of the QFIs, and each DRB corresponds to one of the PDU session.  
Regarding claim 11, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein, to receive the plurality of sets of PRACH parameter values, the at least one processor is configured to: receive the plurality of sets of PRACH parameters from a base station (BS), wherein each of the sets of PRACH parameters is associated with at least one of a quality of service flow indicator (QFI), a network slice, a protocol data unit (PDU) session, or a data radio bearer (DRB) (network configure DRB according to desire level of QoS and DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]).  
Regarding claim 12, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein the second event is associated with at least one of: a network slice, a protocol data unit (PDU) session, a data radio bearer (DRB) (DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]), or a quality of service flow indicator (QFI).  
Regarding claim 13, Pelletier taught the UE of claim 1 as described hereinabove. Pelletier further teaches wherein, to receive the plurality of sets of PRACH parameter values, the at least one processor is configured to: receive the plurality of sets of PRACH parameter values via radio resource control (RRC) dedicated signaling (reception of broadcast System Information or from reception of dedicated signaling, with one or more PRACH resources for each subframe configured with available PRACH resources see Pelletier: ¶[0102]).  
Regarding claim 14, Pelletier taught the UE of claim 13 as described hereinabove. Pelletier further teaches wherein the at least one processor is configured to: receive an indication that at least one of a data radio bearer (DRB) (DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]), or a quality of service flow indicator (QFI), a quality of service flow indicator (QFI), or a network slice is associated with the first set of PRACH parameter values.  
Regarding claim 15, Pelletier taught the UE of claim 13 as described hereinabove. Pelletier further teaches wherein the at least one processor is configured to: receive an indication that first the set of PRACH parameter values is associated with a set of data radio bearers (DRBs) (DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]), or a quality of service flow indicator (QFI), quality of service flow indicators (QFIs), or network slices.  
Regarding claim 16, Pelletier teaches a base station (BS) for wireless communication, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: 
obtain a plurality of sets of physical random access channel (PRACH) parameter values (WTRU receiving a configuration includes specific to a set of PRACH resources and WTRU configured with one or more parameters for random access procedure that specific to a second set of PRACH resource see Pelletier: ¶[0070]; ¶[0190-0191]), wherein the plurality of sets of PRACH parameter values includes a first set of PRACH parameter values associated with a first event (first PRACH configuration used for a set of function “a first PRACH configuration (e.g., first set of PRACH resources) may be used for a first set of functions (and/or a first traffic priority)” see Pelletier: ¶[0070]), and a second set of PRACH parameter values associated with a second event different than the first event (“the value for the second set may be configured such that it is smaller than that of a first set for the purpose of limiting the amount of retransmissions on the second set” see Pelletier: ¶[0191]), wherein the first event is a beam failure event (failure procedure for handing RACH failure on second set of  PRACH resource see Pelletier: ¶[0072]); and 
transmit data representing the plurality of sets of PRACH parameter values including the first set of PRACH parameter values and the second set of PRACH parameter values (a first PRACH configuration (e.g., first set of PRACH resources) may be used for a first set of functions (and/or a first traffic priority) and a second PRACH configuration (e.g., second set of PRACH resources) may be used for a second set of functions (and/or a second traffic priority) see Pelletier: ¶[0070]).
Regarding claim 17, claim 17 is rejected for the same reason as claim 2 as set forth hereinabove.
Regarding claims 18-21, they are rejected for the same reason as claims 4-7 as set forth hereinabove.
Regarding claims 23-24, they are rejected for the same reason as claims 9-10 as set forth hereinabove.
Regarding claims 26-29, they are rejected for the same reason as claims 12-15 as set forth hereinabove.
Regarding claim 30, claim 30 is rejected for the same reason as claim 16 as set forth hereinabove. Claim 30 recites a method for wireless communication that perform the same functionality of base station as described in claim 16.
Regarding claim 31, claim 31 is rejected for the same reason as claim 18 as set forth hereinabove.
Regarding claim 32, Pelletier taught the method of claim 30 as described hereinabove. Pelletier further teaches wherein transmitting the data representing the plurality of PRACH parameter values comprises transmitting the data representing the plurality of PRACH parameter values  via radio resource control (RRC) signaling (reception of broadcast System Information or from reception of dedicated signaling, with one or more PRACH resources for each subframe configured with available PRACH resources see Pelletier: ¶[0102]).
Regarding claim 33, claim 33 is rejected for the same reason as claim 17 as set forth hereinabove.
Regarding claim 34, claim 34 is rejected for the same reason as claim 20 as set forth hereinabove.
Regarding claim 35, claim 35 is rejected for the same reason as claim 23 as set forth hereinabove.
Regarding claim 37, claim 37 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 37 recites a method for wireless communication that perform the same functionality of UE as described in claim 1.
Regarding claim 38, claim 38 is rejected for the same reason as claim 31 as set forth hereinabove.
Regarding claim 39, claim 39 is rejected for the same reason as claim 32 as set forth hereinabove.
Regarding claim 40, Pelletier taught the method of claim 37 as described hereinabove. Pelletier further teaches wherein receiving the plurality of sets of PRACH parameter values comprises receiving the plurality of sets of PRACH parameter values during a data radio bearer (DRB) establishment procedure (network configure DRB according to desire level of QoS and DRB with parameter such as logical channel priority “The network may configure a DRB according to a desired level of QoS. For example, the network may configure a DRB with parameters such as logical channel (LCH) priority” see Pelletier: ¶[0122]). 
Regarding claim 41, claim 41 is rejected for the same reason as claim 35  as set forth hereinabove.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2017/0135135 A1) in view of Park et al. (US 2018/0270895 A1).
Regarding claim 8, Pelletier taught the UE of claim 7 as described hereinabove. Pelletier does not explicitly teaches wherein the plurality of sets of PRACH parameter values is included in a quality of service flow indicator (QFI). 
However, Park teaches wherein the plurality of sets of PRACH parameter values is included in a quality of service flow indicator (QFI) (service mapping to QFI in UL and DL packets “services and functions of SDAP may comprise mapping Quality of Service Indicator (QFI) in DL and UL packets” see Park: ¶[0201]) in order to enhance by dynamically changing the modulation and coding scheme depend on transmission requirements and radio condition (see Park: ¶[0195]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Pelletier to include (or to use, etc.) the wherein the plurality of sets of PRACH parameter values is included in a quality of service flow indicator (QFI) as taught by Park in order to enhance by dynamically changing the modulation and coding scheme depend on transmission requirements and radio condition (see Park: ¶[0195]).
Regarding claim 22, claim 22 is rejected for the same reason as claim 8 as set forth hereinabove.
Regarding claim 25, Pelletier taught the BS of claim 16 as described hereinabove. Pelletier further teaches wherein to transmit the data representing the plurality of sets of PRACH parameter values, the at least one processor is configured to: transmit the data representing the plurality of sets of PRACH parameter values to a user equipment (UE), wherein each of the sets of PRACH parameter values is associated with a respective quality of service flow indicator (QFI) (PRACH configuration include traffic priority  “a first PRACH configuration (e.g., first set of PRACH resources) may be used for a first set of functions (and/or a first traffic priority)” see Pelletier: ¶[0070]). 
Pelletier does not explicitly teaches transmit to the UE an indication of a network slice to use in communicating with the BS, wherein: a network slice comprises one or more PDU sessions, each PDU session is associated with one or more QFIs, each DRB includes one or more QFIs, and each DRB corresponds to one of the PDU sessions; and wherein the second type of random access events is associated with setting up a PDU session in the network slice with the UE.  
However, Park teaches the transmit to the UE an indication of a network slice to use in communicating with the BS, wherein: a network slice comprises one or more PDU sessions, each PDU session is associated with one or more QFIs, each DRB includes one or more QFIs, and each DRB corresponds to one of the PDU sessions (services and functions comprising QFI and protocol entity configured for individual PDU session “services and functions of SDAP may comprise mapping Quality of Service Indicator (QFI) in DL and UL packets. In an example, a protocol entity of SDAP may be configured for an individual PDU session” see Park: ¶0201]); and wherein the second type of random access events is associated with setting up a PDU session in the network slice with the UE (first service type “when the wireless device in an RRC inactive state gets data for a first service type (e.g. first network slice) in corresponding buffer, the wireless device may select/reselect a cell configured, by a base station, for the first service type (or the first network slice), and may transmit the data to the base station via the cell” see Park: ¶[0399]) in order to enhance by dynamically changing the modulation and coding scheme depend on transmission requirements and radio condition (see Park: ¶[0195]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Pelletier to include (or to use, etc.) the transmit to the UE an indication of a network slice to use in communicating with the BS, wherein: a network slice comprises one or more PDU sessions, each PDU session is associated with one or more QFIs, each DRB includes one or more QFIs, and each DRB corresponds to one of the PDU sessions; and wherein the second type of random access events is associated with setting up a PDU session in the network slice with the UE as taught by Park in order to enhance by dynamically changing the modulation and coding scheme depend on transmission requirements and radio condition (see Park: ¶[0195]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 12, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478